DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any rejection of record in the previous action not addressed in this office action is withdrawn.
Claim Status
	Applicant’s amendment filed on March 14, 2021 has been entered. Claims 1-17 and 23 are cancelled. Claims 18-22 are pending. Claims 21 and 22 are withdrawn. Claim 18 is amended. Claims 18-20 are under examination.

Specification – withdrawn
	The objections to the disclosure are withdrawn in view of Applicant’s amendments to the specification filed on March 14, 2021.

Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US
Patent No. 8,697,359 B1, published April 15, 2014; as cited in the IDS submitted April 25, 2017) in view of Saltzman et al. (US PGP 2015/0073041 A1 published March 2015; as cited in the IDS submitted as cited in the IDS submitted April 25, 2017). This rejection is maintained but has been modified to address Applicant’s amendment to claim 18 to recite “such that the isolated crRNA of formula (I) consists of a synthetic oligonucleotide with a length not greater than 38 nucleotides.”
Zhang’s disclosure is directed to systems, methods, and compositions for altering expression of target gene sequences, including vector systems which encode one or more components of a CRISPR complex, as well as methods for the design and use of such vectors (see Abstract).
in vivo and other embodiments which can be transcribed in vitro, isolated prior to delivery, and combined with isolated Cas9 mRNA
(Col. 14, lines 31-33, Example 7, Col. 54, lines 42-44). Zhang teaches guide RNA constructs in the context of chimeric sgRNA, but also teaches isolated crRNA lacking a tracrRNA, e.g., that the crRNA and tracrRNA can be separate and where “the system comprises the tracr sequence under the control of a third regulatory element, such as a polymerase III promoter” (Col. 3, line
67 to Col. 4, line 2). Zhang teaches chemically-modified polynucleotides, including “isolated
RNA of any sequence,” which “may comprise one or more modified nucleotides, such as methylated nucleotides and nucleotide analogs” (Col. 12, lines 6-16).
Zhang teaches shortened crRNAs comprising X target-specific protospacer domains of “at least 15, 16, 17, 18, 19, 20 nucleotides, or between 15-20 nucleotides in length” (Col. 4, lines
31-34). Zhang further teaches tracrRNA sequences of “about or more than about 5, 6, 7, 8, 9,
10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 40, 50, or more nucleotides in length” and complementary Y tracrRNA-binding domains would therefore be about the range given, which includes from 12 to 19 nucleotides (Col. 21, lines 18-41). Zhang further teaches Y tracrRNA binding sequences of 12 nucleotides containing a minimal tracrRNA binding activity (see SEQ ID NO: 13; Example 4). Example illustrations of optimal alignment between a tracr sequence and a tracr mate sequence are provided in Figs. 10B and 11B.  Thus, the crRNAs can have a target-specific protospacer domain of 17 to 19 nucleotides and a tracrRNA-binding domain with a minimum of 12 nucleotides up to 19 nucleotides and would still result in a length not greater than 38 nucleotides.
	Zhang teaches that crRNAs comprising or lacking a tracrRNA moiety are readily substitutable (Col. 16, line 32 et seq. defines the various elements of a CRISPR-Cas system;

However, Zhang does not specifically teach the chemically-modified nucleotide selected from the group consisting of a ribose modification, an end-modifying group, and an internucleotide modifying linkage. Zhang also does not teach ribose modifications selected from the group consisting of 2’OMe, 2”F, bicyclic nucleic acid and locked nucleic acid (LNA).
Saltzman et al.’s disclosure is directed to polymer compositions and methods for improved systemic delivery of diagnostic, prophylactic and/or therapeutic agents in vitro and in vivo, targeted to low pH tissue environments or cellular compartments (para 0003). Saltzman et al. further teaches chemical modifications of polynucleotides for increased binding affinity or stability of the target sequence (para 0202).
Regarding claims 19 and 20, Saltzman et al. teaches polynucleotides, including CRISPR
RNAs (para 0373). Saltzman et al. further teaches polynucleotides optionally including “one or more terminal residues or modifications at either or both termini to increase stability, and/or affinity of the oligonucleotide for its target,” necessarily including at least one of the first four nucleotides at the 5’ end of the isolated crRNA (para 0212). Saltzman et al. teaches end- modifying groups and modified internucleotide linkages to “DNA and RNA oligonucleotides may increase the binding affinity or stability of polynucleotides, or reduce the susceptibility of polynucleotides to nuclease digestion” (para 0212 and para 0207, respectively). Saltzman et al. further teaches nucleotides with ribose modifications, including 2'OMe groups and locked nucleic acids (LNA) (para 0203 and 0209, respectively).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the crRNAs of Zhang with the chemical modifications, as described by Saltzman et al. Regarding the isolated crRNA of formula (I) consists of a synthetic oligonucleotide with a length not greater than 38 nucleotides, Zhang teaches lengths of protospacer domains between 15 and 20 nucleotides and tracrRNA binding 
The skilled artisan would have been motivated to combine teachings of Zhang and Saltzman et al. in order to stabilize the polynucleotides for transfection and enhanced gene expression alteration. Saltzman et al. teaches that modified polynucleotides can yield improved quantities of transfected and/or genetically modified cells (paras 0207, 0209, 0212). The skilled artisan would have had a reasonable expectation of success because Zhang and Saltzman et al. teach improvements to compositions altering expression of target gene sequences polynucleotides, including for CRISPR RNAs.
 	Thus, the claimed invention as a whole is prima facie obvious.

Response to Arguments
Applicant's arguments filed March 14, 2021 have been fully considered but they are not persuasive. Applicant argues that Zhang does not teach the isolated crRNA as presented in Applicant’s amended claims, but that it instead teaches a particular preferred embodiment in the form of DNA recombinant vector systems. However, Zhang clearly describes the embodiments that teach isolated crRNAs comprising a tracrRNA binding domain fused to a protospacer domain upstream of the tracrRNA binding domain with activity in a CRISPR-Cas system and also that teach shorter crRNAs, even if in the context of DNA recombinant vectors. Zhang further teaches chemically-modified polynucleotides and “isolated RNA of any sequence” (see col. 11, line 50 to col. 12, line 5).  Therefore, a person of ordinary skill in the art would easily envision isolated crRNAs with a target-specific protospacer domain consisting of from 17 to 19 nucleotides and a tracrRNA-binding domain consisting of from 12 to 19 nucleotides such that .
In response to applicant's argument that combination of Zhang and Sal, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, the claims are not free of the prior art as a whole as discussed in the arguments and in the prior art rejection above.

Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636